USCA4 Appeal: 20-4513      Doc: 24         Filed: 06/16/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4513


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSEPH TYREE RYLES,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:19-cr-00009-GMG-RWT-1)


        Submitted: May 31, 2022                                           Decided: June 16, 2022


        Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
        Virginia, for Appellant. William J. Powell, United States Attorney, Kimberley Crockett,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Martinsburg, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4513       Doc: 24         Filed: 06/16/2022      Pg: 2 of 3




        PER CURIAM:

               Joseph Tyree Ryles appeals the 120-month sentence imposed following his guilty

        plea to possession of a firearm as a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).

        Ryles argues that the district court erroneously applied the sentencing enhancement under

        U.S. Sentencing Guidelines Manual §§ 2K2.1(a)(2), 4B1.2(b) (2018), because his prior

        Maryland conviction for attempted distribution of cocaine does not qualify as a predicate

        controlled substance offense, thereby rendering his sentence procedurally unreasonable.

        We vacate and remand for resentencing.

               “We consider de novo the question of whether a prior conviction qualifies under the

        Guidelines as a ‘controlled substance offense’ for purposes of a sentencing enhancement.”

        United States v. Campbell, 22 F.4th 438, 441 (4th Cir. 2022) (cleaned up). Section

        2K2.1(a)(2) of the Sentencing Guidelines provides for the application of a base offense

        level of 24 if, as part of an offense involving the unlawful possession of a firearm, “the

        defendant committed any part of the instant offense subsequent to sustaining at least two

        felony convictions of either a crime of violence or a controlled substance offense.” USSG

        § 2K2.1(a)(2). A “‘[c]ontrolled substance offense’ has the meaning given that term in

        [USSG] § 4B1.2(b) and Application Note 1 of the Commentary to § 4B1.2.” USSG

        § 2K2.1 cmt. n.1. Section 4B1.2(b) defines a “controlled substance offense” as “an offense

        under federal or state law, punishable by imprisonment for a term exceeding one year, that

        prohibits the manufacture, import, export, distribution, or dispensing of a controlled

        substance . . . or the possession . . . with intent to manufacture, import, export, distribute,

        or dispense.” USSG § 4B1.2(b). Application Note 1 of USSG § 4B1.2(b) provides that

                                                      2
USCA4 Appeal: 20-4513         Doc: 24      Filed: 06/16/2022      Pg: 3 of 3




        the term “controlled substance offense” also “include[s] the offenses of aiding and abetting,

        conspiring, and attempting to commit such offenses.” USSG § 4B1.2(b) cmt. n.1.

               In Campbell, we considered “whether [USSG] § 4B1.2(b)’s definition of ‘controlled

        substance offense’ includes an attempt to deliver a controlled substance,” 22 F.4th at 442,

        and held that it does not, id. at 449. We explained that the text of USSG § 4B1.2(b) does

        not define “controlled substance offense” to include attempt offenses, while the

        commentary to USSG § 4B1.2 includes attempt offenses. Id. at 442, 444. We held that

        the commentary’s expanded definition is plainly inconsistent with the Guidelines’ plain

        text and not entitled to deference under Stinson v. United States, 508 U.S. 36, 43 (1993).

        22 F.4th at 443-49. We concluded that the defendant’s attempt conviction could not qualify

        as a controlled substance offense and, therefore, vacated and remanded for resentencing.

        Id.

               Because USSG § 4B1.2(b)’s definition of a “controlled substance offense” does not

        include attempt offenses, the district court procedurally erred in calculating Ryles’

        Guidelines range under § 2K2.1(a)(2). *       Accordingly, we vacate and remand for

        resentencing. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                     VACATED AND REMANDED



               *
                We recognize that the district court sentenced Ryles without the benefit of our
        decision in Campbell.

                                                     3